Citation Nr: 0620131	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  03-01 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
adjustment disorder with mixed anxiety and depressed mood.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel





INTRODUCTION

The appellant had active military service from January 1999 
to October 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 RO rating decision 
that granted service connection and assigned an initial 30 
percent rating for adjustment disorder with mixed anxiety and 
depressed mood, effective October 10, 2001.  The appellant 
filed a Notice of Disagreement (NOD) in regard to the 
assigned initial rating in April 2002, and the RO issued a 
Statement of the Case (SOC) in July 2002.  The appellant 
filed a letter in December 2002 that the RO accepted as a 
substantive appeal in lieu of a VA Form 9 (Appeal to the 
Board of Veterans' Appeals).

Because the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized this claim in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased rating for disabilities already service-connected).

The Board remanded the claim to the RO for further 
development in November 2004.  After accomplishing the 
requested action, the RO continued the current initial rating 
(as reflected in a February 2006 Supplemental SOC (SSOC)), 
and returned the matter to the Board for further appellate 
consideration.   

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Since the October 10, 2001, effective date of the grant 
of service connection for adjustment disorder with mixed 
anxiety and depressed mood, that disability has been 
manifested by irritability, chronic sleep disturbance, and 
reported mild memory loss; these symptoms are indicative of 
no more than occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
inability to perform tasks.

.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for adjustment disorder with mixed anxiety and depressed mood 
are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.130, 
Diagnostic Code 9440 (2005).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003). The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the claim in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appealhas been accomplished.

The RO sent the appellant and his representative a pre-rating 
letter in December 2001 informing the appellant that one of 
the elements to establish entitlement to service connection 
is evidence of a current disability, which can be shown by VA 
or non-VA medical records or by statements by persons, 
including the appellant himself, describing the current 
symptoms of the claimed disability.  In December 2004, the 
AMC sent the appellant a post-remand letter advising him to 
submit evidence showing that his service-connected disability 
had increased in severity; such evidence could be medical 
evidence (doctors' statements or clinical evidence) or lay 
statements attesting from personal knowledge and observation 
that the disability had become worse.  Finally, the AMC sent 
follow-up letters to the appellant in October 2005 and 
January 2006 advising him that entitlement to increased 
initial rating requires evidence that the condition has 
gotten worse.  After each letter, the appellant and his 
representative were provided an opportunity to respond.  The 
Board therefore finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support the claim on appeal, and that he has been afforded 
ample opportunity to submit such information and evidence. 

The Board also finds that the notice letters of December 
2001, December 2004, October 2005, and January 2006 
collectively satisfy the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained that the claimant, and what evidence, if any, will 
be obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  The December 2001 
letter advised the appellant what information and evidence 
was needed from him, to included the names, addresses, dates 
of treatment, and, if necessary, signed authorization to 
enable the RO to obtain records on his behalf.  The  December 
2004 letter further advised the appellant that VA is required 
to make reasonable efforts to obtain medical records, 
employment records, or records from other Federal agencies, 
identified the evidence of record to that point, and asked 
the appellant to identify and provide the necessary releases 
for any medical providers from whom he wished VA to obtain 
additional evidence for consideration.  The December 2004 
letter specifically advised the appellant, "If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  The October 2005 and January 2006 
letters provided follow-up information concerning the RO's 
attempt to schedule the appellant for an examination.  
  
In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content of notice requirements have 
been met in this case.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant before and after the rating action 
on appeal.  However, the Board finds that any lack of full 
pre-adjudication notice in this appeal has not, in any way, 
prejudiced the appellant.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).   

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and re-
adjudicated after notice was provided.  As indicated above, 
the appellant has been notified of what is needed to 
substantiate his claims, and has been afforded numerous 
opportunities to present information and/or evidence in 
support of his claims.  As a result of RO development and the 
Board's remand, comprehensive documentation, identified 
below, has been associated with the claims file and 
considered in evaluating the issues on appeal.  After the 
post-remand notice letter in December 2004 (which 
substantially completed VA's notice requirements in this 
case), the appellant had ample opportunity to submit 
information and/or evidence before the RO's last adjudication 
of the claim in February 2006 (as reflected in the SSOC).  
Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
appellant informed the RO of the existence of any evidence-
in addition to that noted below-that needs to be obtained 
prior to adjudication by the Board.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that in claims arising out 
of an initial claim for service connection, VA notice must 
include information regarding the effective date assigned; in 
this case, the effective date of service connection is the 
date of discharge from military service, so that issue is not 
in contention.  In adjudicating this claim for higher initial 
rating, the Board has considered (as the RO considered) all 
time periods since the effective date of service connection, 
which would, by implication, involve a consideration of 
effective date for any higher rating granted.  
(Parenthetically, the Board notes that the appellant has not 
even suggested that the assigned effective date of service 
connection is being challenged.)  Finally, the Board in this 
case is denying the claim for a higher initial rating, so no 
effective dates are being assigned and there is no 
possibility of prejudice under the notice requirements of 
Dingess/Hartman.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  

In this case, the RO has obtained the appellant's service 
medical records and VA treatment record; the appellant has 
not identified any non-VA medical entities that may have 
relevant records requiring development.  The appellant has 
been advised of his entitlement to a hearing before the RO 
and/or before the Board in which to present evidence in 
support of his claim, but he has not indicated a desire for 
such a hearing.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence in 
addition to that identified above, that needs to be obtained.  

The Board also finds that the record presents no basis for 
any further development to create new evidence in connection 
with the claim on appeal.  This  claim was remanded to the RO 
in November 2004 specifically to afford the appellant a 
current VA psychiatric examination; the remand advised the 
appellant that failure to report for the examination without 
good cause could well result in a denial of his claim for a 
higher rating, citing 38 C.F.R. § 3.655.  In compliance with 
the remand, the RO scheduled the appellant for VA examination 
on four separate occasions (in August 2005, twice in 
September 2005, and in January 2006) but the appellant failed 
without justification to report for examination on any of 
those occasions.  Neither the appellant nor his 
representative has attempted to argue that the appellant was 
not informed of these scheduled examinations, or that he had 
justification for not reporting to same.  The Board notes 
that when a claimant fails without good cause to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record; when the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit that was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(a), 
(b).  The Board accordingly finds that the appellant is not 
prejudiced by the Board's present adjudication of the case 
based on the evidence of record.


Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.  

II.  Factual Background


During his military service, the appellant received therapy 
in April 2001 through August 2001 for a diagnosed "phase of 
life problem;" the psychologist did not enumerate the 
appellant's current symptoms, but he assigned a Global 
Assessment of Functioning (GAF) of 65 during each 
consultation.  A service Physical Evaluation Board (PEB) in 
June 2001 recommended that the appellant be discharged from 
service because of an ankle disability; the PEB noted the 
presence of a "phase of life problem/adjustment disorder" 
considered not separately unfitting for service and not 
compensable or ratable.

The appellant filed his claim for service connection for 
adjustment disorder with depression, secondary to a right 
ankle disorder, in September 2001.  

On VA psychiatric examination in January 2002, the appellant 
reported that he was irritable on a daily basis, and that he 
was experiencing depressed mood with tearfulness 3 to 4 times 
per week.  He also reported fluctuating appetite, poor sleep 
(4 to 6 hours per night) due to excessive worry, and lack of 
motivation and energy, all secondary to the limitation of 
activity and pain caused by his ankle condition.  The 
appellant reported that he was currently unemployed due to 
his ankle condition, and that he enjoyed activities such as 
hunting, video games, and family time.  The appellant was 
appropriately dressed, his speech was clear and articulate, 
his thoughts were direct and goal-oriented, and his affect 
was broad and appropriate, although he described his mood as 
"irritable" and stated that he had some problems with his 
memory.  The appellant denied any current or past suicide 
ideation, hallucinations, delusions, or panic attacks.  The 
examiner found no evidence of thought disorders or 
inappropriate behavior.  The examiner diagnosed chronic 
adjustment disorder with mixed anxiety and depressed mood, 
directly related to the traumatic arthritis in the right 
ankle, and assigned a GAF of 53.

In the February 2002 rating action presently under appeal, 
the RO granted service connection for arthritis and fracture 
of the right ankle (rated as 20 percent disabling), for 
chronic strain of the right knee as secondary to the right 
ankle disability (rated as 10 percent disabling), and for 
adjustment disorder with mixed anxiety and depressed mood as 
secondary to the right ankle disability (rated as 30 percent 
disabling).  In April 2002, the appellant filed an NOD with 
the initial rating assigned for anxiety disorder only, 
stating that the condition should have been rated in excess 
of 70 percent.

The appellant had an initial assessment by a psychologist at 
the Huntington VA Medical Center (VAMC) mental health clinic 
in April 2002.  At that time, he complained of current 
frustration and aggravation because of physical limitations 
due to his ankle disability.  The appellant also reported 
insomnia (4 to 6 hours of sleep per night at most).  The 
psychologist observed that the appellant's appearance was 
clean and well-groomed, his attitude was cooperative, and his 
behavior and speech were within normal limits.  The examiner 
also noted that appellant's affect was relatively normal (no 
extreme emotional disturbance, no observable anxiety or 
depression, and reported anxiety that was not readily 
observable), his mood was "pretty good," and his thought 
process was logical, rational, and without disturbance.  The 
appellant had some suicide thoughts but no real plan or 
intent, no abnormalities of perception, and intact cognitive 
functions.  The psychologist stated that the appellant's 
judgment and insight were both good.  The psychologist 
assigned a current GAF of 60.

Subsequent Mental Health Clinic notes from the Huntington 
VAMC showed some improvement in early May 2002 (sleep now 5 
to 6 hours per night and mood somewhat better) but worsening 
in late May 2002 due to the loss of his job (reported crying, 
low mood, hopelessness, and suicide ideation).  His symptoms 
improved slightly with medication in June and July 2002.  In 
December 2002, after obtaining work that involved heavy 
labor, the appellant reported worsening mood and pain, 
irritability, insomnia, anxiety, inability to relax, constant 
distraction caused by pain in both legs, general suicide 
ideation but no suicide plan.
   
On mental health consultation at the  Huntington VAMC in 
March 2005, the appellant's  chief complaint was  anger 
management, including temper tantrums; he also said that he 
was sleeping 5 to 6 hour per night but did not feel rested.  
The examiner noted that the appellant was currently working 
as a corrections officer, working with juveniles, and that 
the appellant enjoyed his work but needed to control his 
irritability in handling the juveniles on the job.  During 
the interview the appellant was cooperative and pleasant, 
initially tense but more relaxed as the interview progressed, 
and normal of speech.  The appellant's affect and mood were 
anxious, but his thought process was rational and his thought 
content was relevant.  The appellant denied current suicide 
ideation or plan.  The appellant's perception was reality-
based, his cognition was intact, and his insight and judgment 
were both good.  The examiner did not assign a current GAF.  

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R.  § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection, and consideration of the appropriateness 
of "staged rating" (i.e., assignment of different ratings 
for distinct periods of time, based on the facts found), are 
both required.  See Fenderson, 12 Vet. App. at 126.  

The veteran's initial 30 percent rating for adjustment 
disorder has been assigned under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9440.  However, psychiatric 
disabilities, to include adjustment disorders, are rating 
under a General Rating Formula.   

Pursuant to that formula, a 30 percent rating is assignable 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform certain tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptom as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assignable for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assignable for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assignable for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

Comparing the appellant's symptoms to the criteria of the 
General Rating Formula, the Board finds that the criteria for 
an initial rating higher than 30 percent have not been met at 
any time since the October 10, 2001, effective date of the 
grant of service connection for an adjustment disorder.  

The appellant has reported some occupational impairment (due 
to irritability) and some social impairment (due to 
irritability); he has also described chronic sleep 
disturbance and on one instance he reported mild memory loss 
(although memory deficit has not been shown on any clinical 
examination).  These symptoms are reflective of no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent inability to perform 
tasks, which is consistent with 30 percent rating.  Clinical 
observations have consistently shown the appellant to have 
satisfactory functioning and normal/routine behavior, self-
care, conversation, and thought processes.  

The  Board points out that there is no evidence whatsoever 
that the appellant's anxiety disorder has resulted in 
"reduced reliability or productivity", for which the next 
higher, 50 percent, rating is assigned.  The appellant has 
presented absolutely no evidence regarding how his anxiety 
disorder has caused any reduction in his social or industrial 
reliability or productivity.  Further, there is no evidence 
whatsoever that the appellant has ever had any of the 
symptoms cited in the criteria for the 50 percent rating, 
(flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships).  In fact, the clinical observations 
and examinations tend to show affirmatively that such 
symptoms were not present.

The Board also points out that none of the GAF scores 
assigned during the pendency of the appeal provide any basis 
for a higher rating for the appellant's psychiatric 
disability.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).   
However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).

  The  appellant has been assigned GAFs of  65 (during the 
period April through August 2001 immediately prior to his 
discharge from service) 53 (during the VA medical examination 
in September 2001) and, most recently, 60 (on clinical 
evaluation in April 2002).  Pursuant to the DSM-IV, GAF 
scores between 51 and 60 are indicative of moderate symptoms, 
or moderate difficulty in social, occupational, or school 
functioning.  The score of 60 is, thus, consistent with the 
initial 30 percent rating.  Likewise, even the lowest GAF of 
53, in and of itself, is consistent with the 30 percent 
rating and, thus, not reflective of the level of impairment 
contemplated in the criteria for the next higher, 50 percent 
rating.  The score of 65 (which, per the DSM-IV, is 
reflective of only mild symptoms or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well) is indicative of even less 
impairment than contemplated in 30 percent rating.     

As the criteria for at least the next higher, 50 percent 
rating, are not met, it follows that the criteria for an even 
higher rating (70 or 100 percent) likewise are not met.


For all the foregoing reasons, the Board finds that the 
record presents no basis for staged rating, pursuant to 
Fenderson, and the claim for an initial rating for an 
adjustment disorder higher than 30 percent must be denied.  
In reaching these  conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  38 C.F.R. § 3.102.  See 
also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

A rating in excess of 30 percent for adjustment disorder with 
mixed anxiety and depressed mood is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


